 In the Matter Of OWENS-ILLINOIS GLASS COMPANYandOWENS-ILLINOISGLASS WORKERS UNION AFFILIATED WITH DISTRICT 50, UNITED MINEWORKERS OF AMERICAIn the Matter Of OWENS-ILLINOIS GLASS COMPANYandGLASS BOTTLEBLOWERS ASSOCIATION OF U. S. AND CANADA,A. F. OF L.Cases Nos. 14-R-783 and 14-R-806, respectivelySUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJune 19, 1945On March 2, 1945, the National Labor Relations Board issued a Deci-sion and Order in the proceedings consolidated with an unfair labor prac-tice proceeding,' vacating and setting aside the election held on December23, 1943, pursuant to the Board's Decision and Direction of Election issuedon December 4, 1943.2 In its Decision and Order, the Board stated'that anew election would be directed when it was advised by the RegionalDirector that the time therefor was appropriate. The Board, being advisedby the Regional Director that a new election may now appropriately beheld, hereby directs that a new election be held among the employees in theappropriate unit who were employed during the pay-roll period immedi-ately preceding the date of this Supplemental Decision, subject to thelimitations and additions set forth in the Direction herein.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is hereby'The unfair labor practice proceeding referred to,Matter of Osoens-IllinoisGlassCompany(14-C-876),is hereby severed from the present proceedings.253N L R B 111462 N. L.R B, No 84.649 650DE,,ISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTuD that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Owens-Illinois Glass Com-pany, Alton, Illinois, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Director forthe Fourteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the unit found appro-priate in the Board's Decision of December 4, 1943, who were employedduring the pay-roll period immediately preceding the date of this SecondDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have since quitor been discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to be repre-sented by Owens-Illinois GlassWorkers Union, District 50, United MineWorkers of America, or by Glass Bottle Blowers Association of the U. Sand Canada, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither.